Citation Nr: 0904689	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to April 
1946.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

As an initial matter, VA treatment records were added to the 
file without a supplemental statement of the case and did not 
include a waiver.  The Board has, accordingly, reviewed the 
additional evidence but finds that there is no prejudice in 
proceeding with consideration of this case without affording 
the RO an opportunity to issue a supplemental statement of 
the case.  Of note, the records were previously submitted and 
considered by the RO.  Therefore, the Board will proceed to 
adjudicate the claims.

In addition to the Veteran's low back claim, his appeal in 
September 2005 indicates that he also intends to claim 
entitlement to service connection for injuries to his left 
heel and left hip following an incident during active duty 
service.  Since these issues have not been previously 
adjudicated, they are referred back to the RO for further 
consideration.


FINDING OF FACT

A chronic low back disorder was not shown in service or for 
many years thereafter; lumbar disc disease is not related to 
service.


CONCLUSION OF LAW

A low back disorder, diagnosed as degenerative disc disease, 
was not incurred or aggravated by active service, and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Veteran's service treatment records indicate that he 
underwent an X-ray of his left heel, which corresponds to the 
time he asserts he fell off a scaffolding approximately 
twenty feet from the ground.  Review of the X-ray was normal 
and no other injury was observed.  The X-ray itself was 
unavailable.  

Additionally, no physical defects were noted at examinations 
in January, February, and March 1946.  Furthermore, the 
separation physical in April 1946 reflected a normal clinical 
evaluation of the spine.  Therefore, the evidence does not 
show a chronic low back disorder at the time of discharge.

Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  In 
November 1949, the Veteran filed claims related to scars on 
his hand and chin, sinusitis and a skin disorder, but did not 
make a claim for low back complaints.  He did not report any 
low back symptomatology at a VA examination in May 1950.  
This suggests that he had no complaints related to his low 
back in the first several years after discharge.  His 
silence, when otherwise reporting his past medical history, 
constitutes negative evidence.  

In December 2003, he filed the current claim.  In support, he 
submitted a chronology of hip and back pain purportedly since 
1975 when he sought treatment with a chiropractor.  He 
indicated that the chiropractor was deceased and presumably 
those records were not available.  In an August 1990 
neurological consultation, the treating physician remarked 
that the Veteran had a many year history of pain in the left 
hip and buttock, but did not report any low back pain.  

In 1992, he underwent an evaluation for progressively 
worsening left hip pain.  An X-ray of his lumbar spine showed 
disc space narrowing and facet space narrowing consistent 
with lumbar spondylosis, although he essentially denied 
complaints related to his low back at that time.  In 1998, he 
was being treated for left hip and low back pain.  More 
current evidence shows severe degenerative disc disease of 
the lumbar spine.

Even assuming low back symptomatology as early as 1975, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1946) and his initial onset of symptoms 
(a 30-year gap).  As such, the evidence does not support the 
claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued low back symptomatology since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, a VA examination undertaken 4 years later did not 
reflect chronic low back pathology.  Further, by his own 
account, the post-service evidence does not reflect treatment 
related to his low back for nearly thirty years following 
active service.  

The Board has weighed the Veteran's current statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.    

Specifically, the Veteran's outpatient treatment records 
indicate that his low back symptomatology is the result of a 
degenerative condition rather than a condition attributable 
to a specific pathology.  For example, X-rays from June 1992, 
indicated "narrowing of the L4-L5 intervertebral disc space 
. . . consistent with degenerative disc disease," and the 
evaluating physician did not believe that there was any 
neurological problems.  

A MRI in September 2000 indicated a broad based left 
foraminal disc herniation at the L3-L4 disc and moderate 
canal stenosis at the L4-L5 disc, and a follow-up evaluation 
that same month classified these findings as "age-related 
degenerative changes."  Other evidence in the record 
supports a finding that the Veteran's low back symptomatology 
began many years after discharge from active duty.  

Specifically, in March 2001, he stated in a questionnaire 
that his back was normal and, at a physical therapy 
evaluation in October 2003, he related that the pain in his 
back had "been going on for over 20 years," dating it to 
the 1980s, well after service discharge.  None of the 
treating physicians has ever indicated that his low back 
pathology was related to service.  Therefore, given the 
clinical evidence of record, the Board concludes that the 
evidence does not support a nexus between the Veteran's 
active duty service and his current symptomatology.  

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed low 
back disorder and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as both his VA and private outpatient 
treatment records.  Moreover, given the absence of in-service 
evidence of chronic manifestations of the disorder on appeal, 
no evidence of the disorder for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder, diagnosed disc 
disease, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


